Citation Nr: 0433838	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his daughter


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.

As a preliminary matter, the Board notes that in his May 2004 
video conference hearing, the veteran raised the issue of 
suffering from a ringing in the ears since his service in the 
Navy.  Thus, the Board refers the issue of service connection 
for tinnitus to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part. 

REMAND

In May 2004, the veteran testified to his combat experience 
aboard the USS [redacted] during World War II, and specifically to 
the stressors he believes would support a diagnosis of PTSD.  
The Board observes that the veteran's personnel records, to 
include his Notice of Separation from the U.S. Naval Service, 
confirm service on that vessel while it was at battle.  His 
reported combat stressors are consistent with known 
occurrences aboard the USS [redacted] as demonstrated by 
documentary histories attached to the record by the Board.  
As of this writing, there is no diagnosis of PTSD of record.  
However, the veteran indicated in April 2002 that he had been 
diagnosed with and treated for PTSD at the North Little Rock 
VA Medical Center's Mental Health Clinic.  Corresponding 
clinical treatment records have not been associated with the 
claims folder.  The RO should retrieve these records.  
38 U.S.C.A. § 5103A(c)(2) (West 2002).

The veteran also testified regarding the issue of service 
connection for bilateral hearing loss, indicating that he 
suffered from a severe ear infection and from significant 
noise exposure during service.  His statements regarding his 
in-service acoustic trauma are corroborated by the evidence, 
and VA outpatient clinical records show that he currently has 
hearing loss.  It is therefore the opinion of the Board that 
a contemporaneous and thorough VA examination and medical 
opinion would help clarify the nature and etiology of the 
veteran's hearing disorder and would be instructive with 
regard to the appropriate disposition of the issue submitted 
for appellate consideration.  38 C.F.R. § 3.159(c)(4) (2004); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO should obtain all outpatient 
treatment records from the North Little Rock 
VA Medical Center, to include records from 
the Mental Health Clinic, from January 2001 
to the present.
2.  The veteran should be scheduled for a VA 
audiological examination in order to 
determine the nature and etiology of any 
hearing loss.  All testing deemed necessary 
by the examiner should be performed and the 
results reported in detail.  It is requested 
that the examiner obtain a detailed in-
service and post service history of noise 
exposure.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  
On the basis of the current examination 
findings and information contained in the 
claims file, the examiner is requested to 
render an opinion whether it is at least as 
likely as not (probability of fifty percent 
or more) that any hearing loss diagnosed is 
related to the veteran's military service.  
The examiner should explain the rationale for 
any opinion expressed.
3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


